Brock, J.
G.S. 1-161 requires the Court to construe liberally a pleading challenged by demurrer with a view to substantial justice between the parties, and the demurrer will not be sustained unless the complaint is fatally and wholly defective. Corprew v. Chemical Corp., 271 N.C. 485, 157 S.E. 2d 98. It is axiomatic that a demurrer admits, for the purpose of testing the sufficiency of the pleadings, the truth of factual averments well stated and all relevant inferences of fact reasonably deducible therefrom. Corprew v. Chemical Corp., Id.
Under the allegations of the present complaint, if there was an assault upon the plaintiff by the agent, it occurred when the agent . . produced a pistol in his hand which he pointed at the plaintiff . . . (and) said to the plaintiff- ... I will shoot you . . .” We may assume that the defendant did not authorize or desire such conduct on the part of its agent, but that is not the question presented. The question to be determined is whether, under a liberal construction, the complaint alleges facts from which it can be seen, or reasonably deduced, that the agent was acting in the furtherance of the defendant’s business.
When the employee is undertaking to do that which he was employed to do and, in so doing, adopts a method which constitutes a tort and inflicts injury on another, it is the fact that he was about his master’s business which imposes: liability. That he adopted a wrongful or unauthorized method, or even a method expressly prohibited, does not excuse the employer from liability. West v. Woolworth Co., 215 N.C. 211, 1 S.E. 2d 546.
*218Although the complaint does not allege that the agent threatened to shoot the plaintiff if she did not pay the premium due on her policy of insurance, nevertheless the allegations portray an agent disgruntled by past unsuccessful efforts to collect from the plaintiff, and portray an agent intent upon impressing the plaintiff with the necessity that she accede to his demands for prompt payment in the future. His drawing of the pistol merely accentuated his attempt at verbal intimidation of the plaintiff. He talked to her in a “loud and rude voice” before drawing the pistol and he “continued to berate the plaintiff for not having the money there to pay the insurance premium” after drawing the pistol.
The defendant seeks to lift from this diatribe by the agent the intervening protestations by the plaintiff that the agent leave her premises, and asserts that the drawing of the pistol was only in response to plaintiff’s demand; therefore, defendant asserts, the pointing of the pistol constituted a departure from the furtherance of the defendant’s business. Defendant relies heavily upon Wegner v. Delicatessen, 270 N.C. 62, 153 S.E. 2d 804.
We view the Wegner case as factually distinguishable. There the agent completely turned away from his duties as bus boy for the purpose of gratifying some unexplained personal animosity towards a customer; his assault upon the customer was not made in an effort to accomplish his duties as bus boy. In the instant case, the allegations show the agent’s entire course of conduct to be designed to impress upon the plaintiff that she must have the money ready when he came back for it, and that she could not frustrate his efforts by ordering him off her premises. The allegations show that his entire course of conduct was directed towards obtaining the prompt future payment of premiums on the defendant’s insurance contract (the very service which it is alleged he performs for. the defendant).
We hold that the allegations of the complaint are sufficient to withstand defendant’s demurrer. Whether the plaintiff can make out a case upon a trial is a different matter.
Reversed.
Parker, J., concurs. Campbell, J., dissents.